JBouldin, J.
delivered the opinion of the Court.
Not deciding whether the cause stated be one, on account of which the Superior Court could regularly adjourn a case here for decision, it is the opinion of this Court, that the declaration of the juror was not the expression of an opinion relative to the guilt or innocence of the prisoner, but from the words used by him, was a reply to some loose and general statement, of the accuracy of which he had probably not reflected. A new trial ought not to have been granted to the prisoner on such grounck